PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Postle Industries, Inc.
Application No. 16/507,886
Filed: 10 Jul 2019
For: Work String Tubing Connection Restoration

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) filed February 16, 2022, to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 120 for the benefit of the prior-filed provisional and nonprovisional applications.
 
The petition is DISMISSED.

If the reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3), the claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications must include:

The reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claims were due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claims were filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not satisfy requirements (1) and (3). 

As to requirement (1), the present petition requests correction of the benefit claims in Domestic Benefit/National Stage Information section of the ADS to read: “This application is a DIV of 15/831,523 PAT 10539608 which claims benefit of 62/432,086 12/09/2016.” However, the application number of the nonprovisional application identified in the petition (15831523) differs from the nonprovisional application number indicated in the corrected ADS filed February 16, 2022 (15813523). Specifically, the reference in the corrected ADS filed February 16, 2022, states that: “This application is a Division of 15813523 2017-12-05, PAT 10751824 2020-08-25, and 15813523 claims benefit of provisional 62432086 2016-12-9.” The Office notes that Application No. 15813523 does not claim benefit of provisional Application No. 62/432,086. It appears that applicant may have made a typographical error in identifying the prior-filed intermediate nonprovisional application as 15813523 instead of 15831523 in the corrected ADS submitted on February 16, 2022.1 Accordingly, the benefit claims, as presented in the corrected ADS submitted with the petition, do not meet the requirements set forth in 37 CFR 1.78 to be considered proper references. 

As to requirement (3), applicant has submitted a statement of unintentional delay;2 however, the Director may require additional information where there is a question whether the delay was unintentional. 
 
The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  
 
In this instance, the petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide a statement explaining in detail the facts and circumstances surrounding the delay to support a conclusion that the entire period of delay was unintentional. Id. at 12223. Details of particular relevance are: (1) the cause of petitioner’s failure to timely file the benefit claim; (2) when (approximate date) and how the failure to timely file the benefit claim was discovered; (3) and the delay between discovery of the failure to timely file the benefit claim and filing of the petition under 37 CFR 1.78. Petitioner should provide relevant dates and identify responsible parties where appropriate. See MPEP 
§ 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional. 
 
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        	





    
        
            
        
            
        
            
    

    
        1 Corrections to the benefit claims must made relative to the most recent filing receipt and include appropriate markings (underlining for additions and strike-through for deletions) to show the changes being made. See MPEP 601.05(a)(II).
        
        2 The Office will construe the statement of unintentional delay to mean the entire delay between the date the benefit claims were due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claims were filed was unintentional.